DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 13, line 2, it appears that the term “multipiece” should be changed to “a multipiece.”
Regarding Claim 15, line 4, it appears that the term “n” should be changed to “in.”
Regarding Claim 19, line 5, it appears that the term “n” should be changed to “in.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 13 is rejected since it is not clear if the “housing” recited in line 6 is the same as or different from that recited in line 2.
Additionally, regarding Claim 13, lines 9-10, there is no antecedent basis for the language “the external.”
Claim 14 is rejected since it is not clear if the “electrical load device” recited in line 4 is the same as or different from the “one or more electrical load devices” recited in Claim 13, line 3.
Claim 15 is rejected since it is not clear if the “electrical load device” recited in line 3 is the same as or different from the “one or more electrical load devices” recited in Claim 13, line 3.
Regarding Claim 15, line 4, there is no antecedent basis for the language “the instruction.”
Regarding Claim 15, line 4, there is no antecedent basis for the language “the first.”
Specifically, Claim 17 is rejected since it is not clear if the “housing” recited in line 6 is the same as or different from that recited in line 3.
Regarding Claim 17, line 9, there is no antecedent basis for the language “the external.”
Regarding Claim 19, line 5, there is no antecedent basis for the language “the instruction.”
Regarding Claim 19, line 5, there is no antecedent basis for the language “the first.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh  et al. (U.S. Pat. No. 5,237,327, hereinafter “Saitoh”) in view of Hein et al. (U.S. Pat. No. 7,605,689, hereinafter “Hein”) and further in view of Agnes et al. (EP 2743952 B2, hereinafter “Agnes”).
Specifically, regarding Claim 1, Saitoh discloses a handheld control device to control one or more electrical load devices (Abstract, FIG. 1), comprising: processor circuitry (5, 6, 7; FIG. 5), and multipiece housing including a front portion and a rear portion (FIG. 1) but does not disclose the claimed energy storage device, power supply circuitry, and deflectable portion. 
However, Hein discloses an energy storage device (64; FIG. 3), power supply circuitry (96; col. 3, ll. 52-57) that includes a switching circuit (col. 3, ll. 58-59) to provide an input to the processor circuitry (FIG. 3), and a multipiece housing (40, 42) disposed about the energy storage device (FIG. 2), the processor circuitry (90) and the power supply circuitry (96), the multipiece housing including a front portion (42) and a rear portion (40; FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hein with those of Saitoh to provide an operational energy source that is free from foreign objects (e.g., dust, liquid, etc.).
The combination of Saitoh and Hein discloses substantially all of the limitations of the present invention but does not disclose the claimed portion.  
However, Agnes discloses at least a portion (4; FIG. 1, reproduced and annotated below) of a rear portion (RP) of the housing (10) having a deflectable portion (4) wherein: the deflectable portion (4) includes an actuation member (2) disposed on an internal surface of the deflectable portion (4), the [actuation] member to cause the switching circuit to enter an ELECTRICALLY CONDUCTIVE state responsive to displacement of the deflectable portion (4) of the housing (¶¶ [0005], [0029] in the attached English translation).

    PNG
    media_image1.png
    524
    833
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agnes with those of Saitoh and Hein to provide a user-friendly actuation means that is aesthetically pleasing and requires minimal housing real estate.
Regarding Claims 2 and 3, Saitoh further discloses a touch surface (4b, 4c; FIG. 2) operatively coupled to the processor circuitry (5; col. 3, ll. 8-32), wherein the touch surface forms at least a portion of the front portion of the housing (FIG. 1), but does not disclose that the surface is capacitive.  However, it would have been obvious to one of ordinary skill in the art to design to utilize a capacitive touch surface to ease an activation touch pressure required (e.g., as opposed to resistive touch panel).  It has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claims 4-7, the combination of Saitoh and Hein discloses substantially all of the limitations of the present invention but does not disclose the claimed portion.  However, Agnes discloses that the (i) deflectable portion (4) of the housing includes at least a portion of the rear portion (40) of the housing (FIG. 1 reproduced above), as recited in Claim 4, (ii) deflectable portion (4) of the rear portion (40) of the housing comprises a deformable portion (FIG. 1 reproduced above), as recited in Claim 5, (iii) deflectable portion (4) includes the rear portion (40) of the housing (FIG. 1 reproduced above, as recited in Claim 6, and (iv) that the rear portion (40) of the housing is at least partially slidably insertable into the front portion (FP) of the housing (10), such that a deflection of the rear portion (40) of the housing caused by the slidable insertion of the rear portion (40) of the housing into the front portion (42) of the housing causes the actuation member (2) to cause the switching circuit to become electrically conductive (e.g., as shown in FIG. 2; see also, e.g., ¶¶ [0005], [0029]), as recited in Claim 7.
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agnes with those of Saitoh and Hein to provide a user-friendly actuation means that is aesthetically pleasing and requires minimal housing real estate.
Regarding Claims 10 and 11, Saitoh further discloses communication interface circuitry comprising wireless communication circuitry (col. 2, ll. 57-64). 
Regarding Claim 12, the combination of Saitoh and Agnes discloses substantially all of the limitations of the present invention but does not disclose the claimed battery.   However, Heinz discloses the energy storage device comprises a nonrechargeable battery (col. 2, ll. 37-38).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agnes with those of Saitoh and Hein to provide a readily available and replaceable energy solution.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saitoh, Hein, and Agnes in view of Chung et al. (U.S. Pat. Pub. No. 2008/0074401 A1, hereinafter “Chung”).
The combination of Saitoh, Hein, and Agnes discloses substantially all of the limitations of the present invention but does not disclose the claimed LEDs.  However, Chung discloses (i) one or more light-emitting diodes (LEDs; ¶ [0028]), and (ii) processor circuitry (96) to cause the one or more LEDs to backlight the touch surface responsive to the switching circuit (41, 42) entering ELECTRICALLY CONDUCTIVE state (¶¶ [0030], [0031]).
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with those of Saitoh, Hein, and Agnes to provide illumination to a capacitive touch surface such that desired operations can be easily performed in a darkened room.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833